


Exhibit 10.24

GRAPHIC [g29982lai001.jpg]

 

January 9, 2014

 

PERSONAL AND CONFIDENTIAL

 

Alison Lawton

39 Robinson Road

Lexington, MA 02420

 

RE:                          Separation Agreement

 

Dear Alison:

 

The purpose of this letter agreement (the “Agreement”) is to set forth the terms
regarding your separation of employment from OvaScience, Inc. (the “Company”). 
As more fully set forth below, the Company desires to provide you with
separation benefits in exchange for certain agreements by you.  This Agreement
shall become effective on the eighth (8th) day following your acceptance of it
(the “Effective Date”) as described below.

 

1.                                      Separation Date.  You acknowledge that
your employment with the Company shall terminate effective on January 9, 2014
(the “Separation Date”).  You acknowledge that from and after the Separation
Date, you shall not have any authority and shall not represent yourself as an
employee or agent of the Company.  The Company will provide you with all wages
owed through the Separation Date, including accrued but unused vacation time. 
The Company further agrees to pay all normal and reasonable business expenses
that you have incurred in the ordinary course of business through the Separation
Date.  Receipts for any outstanding business expenses shall be submitted within
ten (10) days of the date hereof.

 

2.                                      Consideration.  In exchange for the
mutual covenants set forth in this Agreement, the Company agrees to provide you
with the following:

 

(a)                                 Continued payment, for a period of nine
(9) months, of your gross bi-weekly base salary of $13,461.54, less all
applicable federal, state, local and other legally required or authorized
deductions (the “Separation Pay”); provided that, you acknowledge and agree that
the total amount of Separation Pay that you shall be eligible to receive under
this Agreement shall be $262,500.03.  The Separation Pay shall be paid in
accordance with the Company’s normal payroll practices, with the first such
payment being made on the Company’s first payroll date following the Effective
Date.  Provided that you are otherwise in compliance with the terms of this
Agreement, if you die before the entire Separation Pay is paid, the balance will
be paid to your spouse, if he is not alive at the time to your estate.

 

(b)                                 By law, and regardless of whether you sign
this Agreement, you will have the right to continue your medical and dental
insurance pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).  The COBRA qualifying event shall be
deemed to have occurred on the Separation Date. Upon completion of the
appropriate COBRA forms and your execution of this Agreement, and subject to all
the requirements of COBRA, you will be allowed to continue participation in the
Company’s health

 

--------------------------------------------------------------------------------


 

and dental insurance plans at the Company’s expense (except for your co-pay or
your portion of premium payments, if any, which shall be deducted from your
Separation Pay to the same extent that such deductions are made for persons
currently employed by the Company), until October 9, 2014 (the “Separation
Benefits”).  All other benefits shall cease as of the Separation Date. 
Notwithstanding any other provision of this Agreement, this obligation shall
cease on the date you become eligible to receive health insurance benefits
through any other employer, and you agree to provide the Company with written
notice immediately upon securing such employment and upon becoming eligible for
such benefits.

 

(c)                                  In addition to the provision of Separation
Pay and Separation Benefits, the Company agrees to instruct its current
executive officers, as such term is defined in Rule 16a-1(f) promulgated under
the Securities and Exchange Act of 1934, not to make any statements, written or
oral, that disparage you.

 

3.                                      Equity.

 

(a)                                 Pursuant to the terms of your Incentive
Stock Option Agreement Granted Under 2012 Stock Incentive Plan, the form of
which is attached hereto, the terms of such Agreement, including without
limitation Section 4 — Company Right of First Refusal (the “ROFR”), Section 5 —
Agreement in Connection with Initial Public Offering (the “IPO Lockup”) and
Section 7 — Transfer Restrictions, shall continue to apply to the First Option
(defined below) as hereinafter amended (the “First Option Agreement”) and the
terms of the Company’s 2012 Stock Incentive Plan (the “Plan”), provided however,
that the Company agrees to make a limited waiver of the ROFR and IPO Lockup,
upon your written request, to permit your sale of up to 15,000 shares per month
from shares issued upon exercise of the Accelerated Vested Option (defined
below), but only during the six month period ending on the date twelve months
after the Separation Date. On March 7, 2013 you were granted an option (the
“First Option”) to purchase 368,892 shares of the Company’s Common Stock (the
“Shares”).  As of the Separation Date, no Shares subject to the First Option
have vested (the “Vested Shares”) and all of the 368,892 Shares subject to the
First Option are unvested (the “Unvested Shares”).  You acknowledge and agree
that, upon the Separation Date, 276,669 of the Unvested Shares subject to the
Option shall be terminated and you shall have no right(s) to exercise the Option
with respect to any portion of such Unvested Shares and the remaining 92,223
shares shall be deemed to vest accordance with the terms set forth in
Section 3(b) of this Agreement.

 

(b)                                 As additional consideration for your
covenants and obligations hereunder, the Company will accelerate the vesting on
92,223 of the Unvested Shares subject to the First Option Agreement (which
otherwise would have vested on January 21, 2014), such that 92,223 Unvested
Shares subject to the First Option Agreement will be vested and exercisable by
you as of the Effective Date (the “Accelerated Vested Option”), and such
acceleration has been approved by the Compensation Committee, acting for the
Board of Directors.  You and the Company further agree that the accelerated
vesting of the Accelerated Vested Option shall result in a conversion of the
option from an incentive stock option taxable in accordance with Section 422 of
the Internal Revenue Code of 1986 (as amended) (the “Code”) to a non-qualified
stock option taxable in accordance with Section 83(a) of the Code if exercised
more than three months after your termination of employment or at earlier if you
exercise the Accelerated Vested Option

 

2

--------------------------------------------------------------------------------


 

through the use of the net exercise provision discussed below and upon such
exercise you will be required to provide the Company with all minimum applicable
federal, state, local and other legally required tax withholdings prior to the
Company’s issuance to you of any Shares upon exercise of the Accelerated Vested
Option.  You further acknowledge and agree that (i) the Company does not
guarantee or make any representations regarding the tax consequences or tax
treatment of the Accelerated Vested Option upon exercise or sale of the
underlying shares and (ii) the Accelerated Vested Option shall terminate in
accordance with the Plan and Section 3 of the First Option Agreement, subject to
clause (c) below.

 

(c)                                  As further consideration for your covenants
and obligations hereunder, (i) Section 3(c) of the First Option Agreement shall
be amended such that the right to exercise the Accelerated Vested Option shall
terminate twelve months after the Separation Date instead of three months after
the Separation Date and (ii) the Compensation Committee, acting for the Board of
Directors, has approved your ability to pay for the exercise of the Accelerated
Vested Option by “net exercise” as set forth in Section 5(f)(4) of the Plan.

 

(d)                                 Pursuant to the terms of your Incentive
Stock Option Agreement dated June 7, 2013, as hereinafter amended (the “Second
Option Agreement”) and the terms of Plan, you were granted an option (the
“Second Option”) to purchase 100,300 Shares.  As of the Separation Date, no
Shares subject to the Second Option have vested and all of the Shares subject to
the Second Option are unvested.  You acknowledge and agree that, upon the
Separation Date, all 100,300 of the Shares subject to the Second Option shall be
terminated and you shall have no right(s) to exercise the Second Option.

 

(e)                                  You acknowledge and agree that if you
breach any term of this Agreement or the terms of the “Non-Competition
Agreement” (as defined below) or the Non-Disclosure Agreement (as defined
below), then the Accelerated Vested Option (to the extent unexercised) shall be
immediately terminated and forfeited to the Company in accordance with the terms
of Section 3(c) of the First Option Agreement and the Plan.

 

(f)                                   Except for the First Option Agreement and
the Second Option Agreement, you represent and agree that (i) you do not own any
other common stock, stock options, or other equity interest in the Company,
(ii) you have no right to acquire any stock options, common stock, equity or
other interest in the Company other than the Accelerated Vested Option, and
(iii) you shall not have any right to vest in any equity interests of the
Company or any stock options under any Company equity, stock and/or stock option
plan or program (of whatever name or kind) that you may have participated in or
were eligible to participate in during your employment with the Company other
than the Accelerated Vested Option.

 

(g)                             All references in this Agreement to Shares are
subject to appropriate adjustments for stock splits, stock dividends, reverse
stock splits, and similar recapitalizations following the Effective Date.

 

4.                                      No Amounts Owing.  You acknowledge and
agree that the Separation Pay and Separation Benefits provided for in this
Agreement are not otherwise due or owing to you under any Company employment
agreement (oral or written) or Company policy or practice, and that

 

3

--------------------------------------------------------------------------------


 

the Separation Pay and Separation Benefits to be provided to you are not
intended to, and shall not constitute, a severance plan, and shall confer no
benefit on anyone other than the parties hereto.  You further acknowledge and
agree that, except for the specific financial consideration set forth in this
Agreement and wages due and owing through the Separation Date, you have been
paid and provided all wages, commissions, bonuses, vacation pay, holiday pay and
any other form of compensation that may be due to you now or which would have
become due in the future in connection with your employment with or separation
of employment from Company.  For the avoidance of doubt, you specifically
acknowledge and agree that you are not eligible or otherwise entitled to
receive, and shall not receive, a bonus for the year ended December 31, 2013 and
you specifically waive any right or rights to any such bonus under any Company
bonus or incentive compensation plan, policy, or agreement, including, without
limitation, claims under the Employment Agreement (defined below).

 

5.                                      Cooperation.  You agree that both during
and at any time after your employment, you shall cooperate fully with the
Company in connection with any matter or event relating to your employment or
events that occurred during your employment, including, without limitation, in
the defense or prosecution of any claims or actions now in existence or which
may be brought or threatened in the future against or on behalf of the Company,
including any claims or actions against its affiliates and its and their
officers and employees.  Your cooperation in connection with such matters,
actions and claims shall include, without limitation, being available, upon
reasonable notice to meet with the Company regarding matters in which you have
been involved, and any contract matters or audits; to prepare for, attend and
participate in any proceeding (including, without limitation, depositions,
consultation, discovery or trial); to provide affidavits; to assist with any
audit, inspection, proceeding or other inquiry; and to act as a witness in
connection with any litigation or other legal proceeding affecting the Company. 
In addition, you agree to make yourself reasonably available to speak to Company
representatives in connection with any questions or issues that arise related to
the transition of your duties or responsibilities.  You further agree that
should you be contacted (directly or indirectly) by any person or entity (for
example, by any party representing an individual or entity) adverse to the
Company, you shall promptly notify Chris Lindblom at the Company.  Chris can be
reached at (617) 299-7342.  The Company agrees to make its requests reasonable
and to reimburse you for any reasonable expenses incurred by you in connection
with your cooperation under this Section 5.

 

6.                                      Confidentiality; Non-Disparagement;
Related Covenants.  You hereby acknowledge and agree:

 

(a)                                 that, by no later than the Separation Date,
you shall return to the Company all Company documents and property (and any
copies, duplicates, or replicas thereof), and that you will abide by any and all
common law and/or statutory obligations relating to protection and
non-disclosure of the Company’s trade secrets and/or confidential and
proprietary documents and information;

 

(b)                                 that, in the event that you receive an
order, subpoena, request, or demand for disclosure of the Company’s trade
secrets and/or confidential and proprietary documents and information from any
court or governmental agency, or from a party to any litigation or

 

4

--------------------------------------------------------------------------------


 

administrative proceeding, you shall as soon as reasonably possible and prior to
disclosure notify the Company of same, in order to provide the Company with the
opportunity to assert its respective interests in addressing or opposing such
order, subpoena, request, or demand;

 

(c)                                  that all information relating in any way to
the negotiation of this Agreement, including the terms and amount of financial
consideration provided for in this Agreement, shall be held confidential by you
and shall not be publicized or disclosed to any person (other than an immediate
family member, legal counsel or financial advisor, provided that any such
individual to whom disclosure is made agrees to be bound by these
confidentiality obligations), business entity, taxing authorities or government
agency (except as mandated by state or federal law);

 

(d)                                 that, in exchange for the payments and
benefits to be provided to you pursuant to Section 2 of this Agreement, you
agree to (i) execute the Non-Competition and Non-Solicitation Agreement attached
hereto as Exhibit A (the “Non-Compete Agreement”) and the Invention and
Non-Disclosure Agreement attached hereto as Exhibit B (the “Non-Disclosure
Agreement”); (ii) you shall honor and abide by the terms of the Non-Competition
Agreement and the Non-Disclosure Agreement, which shall survive the termination
of your employment with the Company; and (iii) you will abide by any and all
common law and/or statutory obligations relating to protection and
non-disclosure of the Company’s trade secrets and/or confidential and
proprietary documents and information;

 

(e)                                  that you will not make any statements that
are disparaging about, or adverse to, the interests or business of the Company
(including its officers, directors, employees, direct or indirect shareholders,
agents and representatives) including, without limitation, any statements that
disparage any person, product, service, finances, financial condition,
capability or any other aspect of the business of the Company (including its
officers, directors, employees, direct or indirect shareholders, agents and
representatives); and

 

(f)                                   that if the Company in good faith
determines that you have materially breached any of the foregoing covenants, it
shall be relieved of any further obligations hereunder and, in addition to any
other legal or equitable remedy available to the Company, shall entitle the
Company to recover the Separation Pay, Separation Benefits and the Accelerated
Vested Option (to the extent then unexercised) previously provided to you.

 

7.                                      Release of Claims.  You hereby agree
that by signing this Agreement and accepting the Separation Pay, Separation
Benefits, Accelerated Vested Option and other good and valuable consideration
provided for in this Agreement, you are waiving and releasing your right to
assert any form of legal claim against the Company(1) whatsoever for any alleged
action, inaction or circumstance existing or arising from the beginning of time
through the Effective Date.  Your waiver and release herein is intended to bar
any form of legal claim, charge, complaint or any other form of action (jointly
referred to as “Claims”) against the Company seeking any form of relief
including, without limitation, equitable relief (whether declaratory, injunctive
or otherwise), the recovery of any damages or any other form of monetary
recovery whatsoever

 

--------------------------------------------------------------------------------

(1)                                 For the purposes of this Section 7, the
parties agree that the term “Company” shall include OvaScience, Inc., its
divisions, affiliates, parents and subsidiaries, and any of its and their
respective officers, directors, shareholders, employees, consultants,
contractors, attorneys, agents and assigns.

 

5

--------------------------------------------------------------------------------


 

(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys’ fees and any other
costs) against the Company, for any alleged action, inaction or circumstance
existing or arising through the Effective Date.

 

Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
employment relationship with the Company or the termination thereof, including,
without limitation:

 

·                  Claims under any state or federal statute, regulation or
executive order  (as amended through the Effective Date) relating to
employment,  discrimination, fair employment practices, or other terms and
conditions of employment, including but not limited to the Age Discrimination in
Employment Act and Older Workers Benefit Protection Act (29 U.S.C. § 621 et
seq.), the Civil Rights Acts of 1866 and 1871 and Title VII of the Civil Rights
Act of 1964 and the Civil Rights Act of 1991 (42 U.S.C. § 2000e et seq.), the
Equal Pay Act (29 U.S.C. § 201 et seq.), the Americans With Disabilities Act (42
U.S.C. § 12101 et seq.), the Massachusetts Fair Employment Practices Statute
(M.G.L. c. 151B § 1 et seq.), the Massachusetts Equal Rights Act (M.G.L. c. 93
§102), the Massachusetts Civil Rights Act (M.G.L. c. 12 §§ 11H & 11I), the
Massachusetts Privacy Statute (M.G.L. c. 214 § 1B), the Massachusetts Sexual
Harassment Statute (M.G.L. c. 214 § 1C), and any similar Massachusetts or other
state or federal statute.

 

·                  Claims under any Massachusetts (or any other state) or
federal statute, regulation or executive order (as amended through the Effective
Date) relating to leaves of absence, layoffs or reductions-in-force, wages,
hours, or other terms and conditions of employment, including but not limited to
the National Labor Relations Act (29 U.S.C. § 151 et seq.), the Family and
Medical Leave Act (29 U.S.C. §2601 et seq.), the Employee Retirement Income
Security Act of 1974 (29 U.S.C. § 1000 et seq.), COBRA (29 U.S.C. § 1161 et
seq.), the Worker Adjustment and Retraining Notification Act (29 U.S.C. § 2101
et seq.) the Massachusetts Wage Act (M.G.L. c. 149 § 148 et. seq.), the
Massachusetts Minimum Fair Wages Act (M.G.L. c. 151 § 1 et. seq.), the
Massachusetts Equal Pay Act (M.G.L. c. 149 § 105A), and any similar
Massachusetts or other state or federal statute.  Please note that this section
specifically includes a waiver and release of Claims that you have or may have
regarding payments or amounts covered by the Massachusetts Wage Act or the
Massachusetts Minimum Fair Wages Act (including, for instance, hourly wages,
salary, overtime, minimum wages, commissions, vacation pay, holiday pay, sick
leave pay, dismissal pay, bonus pay or severance pay), as well as Claims for
retaliation under the Massachusetts Wage Act or the Massachusetts Minimum Fair
Wages Act.

 

·                  Claims under any state or federal common law theory,
including, without limitation, wrongful discharge, breach of express or implied
contract, promissory estoppel, unjust enrichment, breach of a covenant of good
faith and fair dealing, violation of public policy, defamation, interference
with contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence or
any claim to attorneys’ fees under any applicable statute or common law theory
of recovery.

 

6

--------------------------------------------------------------------------------


 

·                  Claims under any state or federal statute, regulation or
executive order (as amended through the Effective Date) relating to
whistleblower protections, violation of public policy, or any other form of
retaliation or wrongful termination, including but not limited to the
Sarbanes-Oxley Act of 2002 and any similar Massachusetts or other state or
federal statute.

 

·                  Claims under any Company compensation, benefit, stock option,
incentive compensation, bonus, restricted stock, and/or equity plan, program,
policy, practice or agreement, including, without limitation the Second Option
Agreement, the Unvested Shares under the First Option Agreement, the Plan, and
the employment letter agreement between you and the Company dated December 19,
2012 (the “Employment Agreement”) but not including the Accelerated Vested
Option.

 

·                  Any other Claim arising under any other state or federal law.

 

You explicitly acknowledge that because you are over forty (40) years of age,
you have specific rights under the ADEA, which prohibits discrimination on the
basis of age, and that the releases set forth in this Section 7 are intended to
release any right that you may have to file a claim against the Company alleging
discrimination on the basis of age.

 

Notwithstanding the foregoing, this Section 7 does not:

 

·                                        release the Company from any obligation
expressly set forth in this Agreement or from any obligation, including without
limitation obligations under the Workers Compensation laws, which as a matter of
law cannot be released;

 

·                                        prohibit you from filing a charge with
the Equal Employment Opportunity Commission (“EEOC”);

 

·                                        prohibit you from participating in an
investigation or proceeding by the EEOC or any comparable state or local agency;

 

·                                        release or waive any claims that may
arise after the Separation Date;

 

·                                        prohibit you from challenging or
seeking a determination in good faith of the validity of this release or waiver
under the ADEA and does not impose any condition precedent, penalty, or costs
for doing so unless specifically authorized by federal law.

 

·                                        release or waive claims to vested
benefits;

 

·                                        release or waive your rights to
indemnification and defense that exist at the time you execute this Agreement;
and/or

 

·                                        release your claim to unemployment
compensation which the Company will not contest; provided that, the Company
shall not be required to falsify any

 

7

--------------------------------------------------------------------------------


 

information that it provides to the Massachusetts Department of Unemployment
Assistance related to your application for unemployment benefits.

 

Your waiver and release, however, are intended to be a complete bar to any
recovery or personal benefit by or to you with respect to any claim whatsoever,
including those raised through a charge with the EEOC, except those which, as a
matter of law, cannot be released.

 

You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the Separation Pay, Separation Benefits and the
Accelerated Vested Option being provided to you under the terms of this
Agreement.  You further agree that should you breach this Section 7, the
Company, in addition to any other legal or equitable remedy available to the
Company, shall be entitled to recover the Separation Pay, the Accelerated Vested
Option and cost of Separation Benefits provided to you pursuant to Section 2 of
this Agreement.

 

8.                                      ADEA Review and Revocation Period.  It
is the Company’s desire and intent to make certain that you fully understand the
provisions and effects of this Agreement.  To that end, you have been encouraged
and given the opportunity to consult with legal counsel for the purpose of
reviewing the terms of this Agreement.  The Company also is providing you with
twenty-one (21) days in which to consider and accept the terms of this Agreement
(the “Review Period”) by signing below and returning it to Ileen Winick, Human
Resources, OvaScience, Inc., 215 First Street, Cambridge, MA  02142.  You agree
that any modifications, material or otherwise, made to this Agreement do not and
will not restart or affect in any manner whatsoever, the original twenty-one day
Review Period.  In addition, you may rescind your assent to this Agreement
within seven (7) days after you sign it (the “Revocation Period”).  To do so,
you must deliver a notice of rescission to Ileen.  To be effective, such
rescission must be hand delivered or postmarked within the Revocation Period and
sent by certified mail, return receipt requested, to Ileen at the address above.

 

9.                                      Taxation.  Both you and the Company
intend this Agreement to be in compliance with Section 409A of the Internal
Revenue Code of 1986 (as amended).  You acknowledge and agree, however, that the
Company does not guarantee the tax treatment or tax consequences associated with
any payment or benefit arising under this Agreement, including, without
limitation, to consequences related to Code Section 409A.  In the event any
payments or benefits are deemed by the IRS to be non-compliant, this Agreement,
at your option, shall be modified to the extent practicable, so as to make it
compliant by altering the payments or benefits, or the timing of their receipt,
provided that no such modification shall increase the Company’s obligations
hereunder.

 

10.                               Voluntary Agreement.  By executing this
Agreement, you are acknowledging that you have been afforded sufficient time to
understand the terms and effects of this Agreement, that your agreements and
obligations hereunder are made voluntarily, knowingly and without duress, and
that neither the Company nor its agents or representatives have made any
representations inconsistent with the provisions of this Agreement.

 

11.                               Entire Agreement; Modifications; Choice of Law
and Venue; Jury Waiver.  You acknowledge and agree that with the exception of
the Non-Competition Agreement, Non-Disclosure Agreement, the First Option
Agreement, which all shall remain in full force, except as modified herein and
effect according to their terms, this Agreement supersedes any and all

 

8

--------------------------------------------------------------------------------


 

prior oral and/or written agreements and sets forth the entire agreement between
you and Company.  For the avoidance of doubt, you specifically acknowledge and
agree that this Agreement supersedes the Employment Agreement, which is hereby
terminated and no longer of any force or effect.  No variations or modifications
hereof shall be deemed valid unless reduced to writing and signed by the parties
hereto.  This Agreement shall take effect as an instrument under seal and shall
be governed by and construed in accordance with the laws of Massachusetts,
without giving effect to conflict of law principles.  You agree that any action,
demand, claim or counterclaim relating to the terms and provisions of this
Agreement, or to its formation or breach, shall be commenced in the Commonwealth
of Massachusetts in a court of competent jurisdiction, and you further
acknowledge that venue for such actions shall lie exclusively in Massachusetts
and that material witnesses and documents would be located in Massachusetts. 
Both parties hereby waive and renounce in advance any right to a trial by jury
in connection with such legal action.

 

12.                               Severability.  The provisions of this
Agreement are severable, and if for any reason any part hereof shall be found to
be unenforceable, the remaining provisions shall be enforced in full; provided
that, if any provision of Section 7 of this Agreement is or are held
unenforceable by any court of law, and you proceed with any Claim (within the
scope of Section 7 above) against the Company (including the Company’s
divisions, affiliates, parents and subsidiaries, and its and their respective
officers, directors, employees, attorneys, agents and assigns) then you agree to
return all money paid to you under Section 2 hereof, and the Company shall be
relieved from any further obligation to provide you with any further Separation
Pay, Separation Benefits, the Accelerated Option or any other form of
consideration or compensation described in this Agreement.

 

This Agreement may be signed on one or more copies, each of which when signed
will be deemed to be an original, and all of which together will constitute one
and the same Agreement.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please sign, date and
return the enclosed copy of this Agreement to me within twenty-one (21) days of
the date of this letter.

 

 

Very truly yours,

 

 

 

OvaScience, Inc.

 

 

 

 

 

By:

 

Its:

 

 

Confirmed and Agreed:

 

 

 

 

 

Alison Lawton

 

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------
